Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146746                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146746
                                                                    COA: 311435
                                                                    Shiawassee CC: 02-007574-FC
  RICKY ALLEN PARKS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 3, 2013 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Shaver (Docket No. 146521) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2013
           h1016
                                                                               Clerk